TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 14, 2014



                                       NO. 03-11-00833-CV


                                Nathan Edward Schell, Appellant

                                                  v.

                                Krystal Woolery Schell, Appellee




          APPEAL FROM COUNTY COURT AT LAW OF BASTROP COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the decree signed by the trial court on November 29, 2010. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s decree. Therefore, the Court affirms the trial court’s decree. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.